DETAILED ACTION
	This Office Action is in response to Amendments and Applicant’s arguments submitted on October 25, 2018 for Continuation Application# 16/411,690.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3, 6, 14, 16 and 20 are amended.
No newly added claims.
No claims are canceled.

Examiner’s remarks regarding Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in pages 8-9 remarks regarding independent claims 1, 16 and 20 are persuasive. Examiner believes the specifically the invention to capturing a snapshot of a file system object associated with a write journal having outstanding data.
Examiner believes the limitation of "receiving at a first storage node of a cluster a request to capture a snapshot of a file system object; 
identifying one or more write journals associated with the file system object; 
determining whether the one or more identified write journals associated with the file system object include one or more corresponding updates; 
in response to determining that the one or more identified write journals associated with the file system object include one or more corresponding outstanding updates, generating at the first storage node of the cluster one or more on-disk copies of the one or more identified write journals, wherein the one or more of identified write journals includes one or more corresponding outstanding updates to the file system object that are received before the request to capture the snapshot; 
capturing the snapshot of the file system object to a disk of the first storage node; 
associating the one or more on-disk copies of the one or more identified write journals with the snapshot of the file system object; and 
executing a background maintenance process, wherein executing the background maintenance process includes flushing to the disk of the first storage node the one or more corresponding outstanding updates included in the one or more on-disk copies of the one or more identified write journals” is considered as allowable subject matter in view of USPTO Guidelines.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 16 and 20 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving at a first storage node of a cluster a request to capture a snapshot of a file system object; 
identifying one or more write journals associated with the file system object; 
determining whether the one or more identified write journals associated with the file system object include one or more corresponding updates; 
in response to determining that the one or more identified write journals associated with the file system object include one or more corresponding outstanding updates, generating at the first storage node of the cluster one or more on-disk copies of the one or more identified write journals, wherein the one or more of identified write journals includes one or more corresponding outstanding updates to the file system object that are received before the request to capture the snapshot; 
capturing the snapshot of the file system object to a disk of the first storage node; 
associating the one or more on-disk copies of the one or more identified write journals with the snapshot of the file system object; and 
executing a background maintenance process, wherein executing the background maintenance process includes flushing to the disk of the first storage node the one or more corresponding outstanding updates included in the one or more on-disk copies of the one or more identified write journals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159